DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-13 and 16 of US Patent No. 10804437 hereinafter “ ‘437 Patent ” in view of Tamura et al. (US 2004/0113156) hereinafter “Tamura” and Chung (US 2017/0082892) hereinafter “Chung”  with anticipating limitations in bold.
Pending claim 1:
Claim 1, A light emitting diode chip comprising: a substrate; a light emitting structure disposed on the substrate and comprising an active layer; a transparent electrode disposed on the light emitting structure; and a distributed Bragg reflector (DBR) disposed on the transparent electrode to reflect light emitted from the light emitting structure, the DBR having a first region, a second region, and a third region disposed between the first and second regions, the entire first region being disposed closer to the light emitting structure than the second region, wherein: the DBR comprises first material layers having a low index of refraction and second material layers having a high index of refraction alternately disposed one over another; the light emitting diode chip is a flip-chip type and is configured to emit light to the outside of the light emitting diode chip through the substrate; and the DBR is configured to reflect a blue wavelength band of light emitted from the light emitting structure.
437 Patent:
Claim 1, A light emitting diode chip comprising: a light emitting structure comprising an active layer; and a distributed Bragg reflector (DBR) disposed at one side of the light emitting structure to reflect light emitted from the light emitting structure, the DBR having a first region, a second region, and a third region disposed between the first and second regions, the first region being disposed closer to the light emitting structure than the second region, wherein the DBR comprises first material layers having a low index of refraction and second material layers having a high index of refraction alternately disposed one over another, wherein each of the first, second, and third regions including the first and second material layers, wherein the first material layers comprise: a first group having an optical thickness greater than 0.25 ƛ +10%; a second group having an optical thickness in a range of 0.25 ƛ -10% to 0.25 ƛ +10%; and a third group having an optical thickness less than 0.25 ƛ -10%, and wherein, with respect to a central wavelength (ƛ: 554 nm) of the visible range: the first material layers in the first region includes only the first and second groups of the first material layers alternately disposed one over another; the first material layers in the second region includes only the third group of the first material layers disposed one over another; and the third region has the second and third groups of the first material layers.


Claim 1 of the 437 Patent teaches all of the elements of the claimed invention as stated above.
Claim 1 of the 437 Patent does not explicitly teach the entire first region being disposed closer to the light emitting structure than the second region nor a substrate nor a transparent electrode disposed on the light emitting structure nor the light emitting diode chip is a flip-chip type and is configured to emit light to the outside of the light emitting diode chip through the substrate; and the DBR is configured to reflect a blue wavelength band of light emitted from the light emitting structure.
Tamura teaches a substrate (Item 11); a light emitting diode chip (Combination of Items 12, 13 and 14) is a flip-chip type (Paragraph 0077) and is configured to emit light to the outside of the light emitting diode chip through a substrate and a transparent electrode (Item 15) disposed on the light emitting structure, where an entire first region is disposed closer to the light emitting structure than the second region (See picture 1 below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a substrate; a transparent electrode disposed on the light emitting structure; the light emitting diode chip is a flip-chip type and is configured to emit light to the outside of the light emitting diode chip through the substrate, where the entire first region is disposed closer to the light emitting structure than the second region because this structure is known to be capable of emitting light in the blue and ultraviolet regions (Tamura Paragraph 0001).
Chung teaches where a DBR is configured to reflect a blue wavelength band of light emitted from the light emitting structure (Paragraph 0117). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the DBR configured to reflect a blue wavelength band of light emitted from the light emitting structure because this allows for the emitted blue light to be optically recycled (Chung Paragraph 0117).
Pending claim 4 is anticipated by claims 1 and 2 of the 437 Patent.
Pending claim 5 is anticipated by claim 3 of the 437 Patent.
Pending claim 6 is anticipated by claim 4 of the 437 Patent.
Pending claim 7 is anticipated by claim 5 of the 437 Patent.
Pending claim 8 is anticipated by claim 7 of the 437 Patent.
Pending claim 9 is anticipated by claim 8 of the 437 Patent.
Pending claim 10 is anticipated by claim 9 of the 437 Patent.
Pending claim 11 is anticipated by claim 11 of the 437 Patent.
Pending claim 12 is anticipated by claim 12 of the 437 Patent.
Pending claim 15 is anticipated by claim 16 of the 437 Patent.
Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of US Patent No. 10804437 hereinafter “ ‘437 Patent ” in view of Tamura et al. (US 2004/0113156) hereinafter “Tamura” and Chung (US 2017/0082892) hereinafter “Chung”  and in further view of Heo et al. (US 2012/0161176) hereinafter “Heo”.
Regarding claim 2, Claims 1 and 6 of the 437 Patent, Tamura and Chung teaches all of the elements of the claimed invention as stated above except where the distributed Bragg reflector covers the transparent electrode layer.
Fig. 1 of Heo teaches where the distributed Bragg reflector (DBR) (Item 37) covers the transparent electrode layer (Item 37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the distributed Bragg reflector covers the transparent electrode layer because the distributed Bragg reflector covering the transparent electrode allows for light emitted from the active layer to pass therethrough while reflecting visible light having a comparatively longer wavelength (Heo Paragraph 0069).
Regarding claim 3, Claims 1 and 6 of the 437 Patent, Tamura, Chung and Heo teaches all of the elements of the claimed invention as stated above except where a first electrode pad and a second electrode pad, wherein: the first electrode pad is formed on a first conductive-type semiconductor layer; and the second electrode pad is formed on the transparent electrode layer.
Fig. 1 of Heo further teaches the device further comprising a first electrode pad (Item 33) and a second electrode pad (Item 35), where: the first electrode pad (Item 33) is formed on a first conductive-type semiconductor layer (Item 25; Paragraph 0066); and the second electrode pad (Item 35) is formed on the transparent electrode layer (Item 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first electrode pad and a second electrode pad, wherein: the first electrode pad is formed on a first conductive-type semiconductor layer; and the second electrode pad is formed on the transparent electrode layer because the first and second electrode pads allows electrical connection between the p-type and n-type semiconductor layers, respectively, to external power (Heo Paragraph 0034).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2004/0113156) hereinafter “Tamura” in view of Chung (US 2017/0082892) hereinafter “Chung”.
Regarding claim 1, Fig. 15 of Tamura teaches a light emitting diode chip comprising: a substrate (Item 11); a light emitting structure (Combination of Items 12, 63 and 14) disposed on the substrate (Item 11) and comprising an active layer (Item 63); a transparent electrode (Item 15) disposed on the light emitting structure; and a distributed Bragg reflector (DBR) (Item 65) disposed on the transparent electrode (Item 15) to reflect light emitted from the light emitting structure, the DBR (Item 65) having a first region, a second region and a third region disposed between the first and second regions, the entire first region being disposed closer to the light emitting structure than the second region (See Picture 1 below), wherein the DBR comprises first material layers having a low index of refraction and second material layers having a high index of refraction alternately disposed one over another (Paragraph 0169), the light emitting diode chip is a flip-chip type (Paragraph 0077) and is configured to emit light to the outside of the light emitting diode chip through the substrate (Paragraph 0077), where the light emitting structure emits blue light (Paragraph 0103).
Tamura does not teach the DBR is configured to reflect a blue wavelength band of light emitted from the light emitting structure.
Chung teaches where a DBR is configured to reflect a blue wavelength band of light emitted from the light emitting structure (Paragraph 0117). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the DBR configured to reflect a blue wavelength band of light emitted from the light emitting structure because this allows for the emitted blue light to be optically recycled (Chung Paragraph 0117).

    PNG
    media_image1.png
    451
    400
    media_image1.png
    Greyscale

Picture 1 (Blown up and labeled version of Tamura Fig. 15)
Regarding Claim 2, Fig. 15 of Tamura further teaches where the distributed Bragg reflector (Item 65) covers the transparent electrode layer (Item 15).
Regarding claim 3, Fig. 15 of Tamura further teaches a first electrode pad (Item 17) and a second electrode pad (Item 16), where the first electrode pad (Item 17) is formed on a first conductive-type semiconductor layer (Item 12); and the second electrode pad (Item 16) is formed on the transparent electrode layer (Item 15).
Claims 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2004/0113156) hereinafter “Tamura” in view of Chung (US 2017/0082892) hereinafter “Chung” and in further view of Heo et al. (US 2012/0161176) hereinafter “Heo”, Kim et al. (US 2016/0087159) hereinafter “Kim”, Bradley (US 5999321) hereinafter “Bradley” and Jung et al. (US 2011/0284822) hereinafter “Jung”.
Regarding claim 11, the combination of Tamura, Chung, Heo, Kim, Bradley and Jung teaches all of the elements of the claimed invention as stated above.
Tamura further teaches where the substrate (Item 11) comprises a sapphire substrate (Paragraph 0056).
Tamura does not teach where the substrate comprises a patterned sapphire substrate (PSS).
Heo further teaches where a substrate comprises a patterned sapphire substrate (Paragraph 0030).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sapphire substrate of Tamura be a patterned sapphire substrate because this is known to improve light extraction efficiency (Heo Paragraph 0006).
Regarding claim 12, the combination of Tamura, Chung, Heo, Kim, Bradley and Jung teaches all of the elements of the claimed invention as stated above.
Tamura does not teach where the device further comprises an interface layer comprising the same material as the first material layers in the DBR and having a greater thickness than the first material layers.
Heo further teaches an interface layer (Item 41) comprising the same as the first material layers in the DBR and having a greater thickness than the first material layers (Paragraph 0047; See Fig. 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the device further comprises an interface layer comprising the same material as the first material layers in the DBR and having a greater thickness than the first material layers because this is known to improve light extraction efficiency (Heo Paragraph 0006).
Regarding claim 15, the combination of Tamura, Chung, Heo, Kim, Bradley and Jung teaches all of the elements of the claimed invention as stated above.
Tamura further teaches the first and second DBR mirrors (Items 61 and 65) are formed out of dielectric materials, among silicon oxide (SiO.sub.2), silicon nitride (Si.sub.3N.sub.4), niobium oxide (Nb.sub.2O.sub.5), hafnium oxide (HfO.sub.2), titanium oxide (TiO.sub.2) and tantalum oxide (Ta.sub.2O.sub.5), at least two substances having different refraction indexes may be selected as the dielectric materials (Paragraph 0169).
However, Tamura does not explicitly teach where the first material layers comprise SiO2 layers and the second material layers comprise TiO2 layers.
Heo further teaches where the first material layers comprise SiO2 layers and the second material layers comprise TiO2 layers (Paragraph 0035).                
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first material layers comprise SiO2 layers and the second material layers comprise TiO2 layers because the combination of these materials is known to exhibit high reflectivity at wavelengths in the range of, for example, 400 nm-700 nm (Heo Paragraph 0035) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.               
Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive.
Specifically, the Applicant argues that the Examiner’s division of the DBR of Tamura fails to read on the Applicant’s amended in limitation in amended claim 1 where “the entire first region is disposed closer to the light emitting structure than the second region…”. While the Examiner agrees that the Examiner’s previous division of the DBR indicating first through third regions in Tamura (See Examiner’s final office action dated 07/26/2022) does not read on the Applicant’s amended claim language, the Examiner disagrees with the Applicant’s conclusion that “Tamura and Chung, whether considered along or in combination, fail to disclose or suggest each feature now recited in amended claim 1.” In light of the Applicant’s claim amendments the Examiner has reinterpreted the regions of the DBR in Tamura (See Picture 1 below) such that the combination of Tamura and Chung read on the Applicant’s amended claim 1. The Examiner also notes that the Applicant states “the Office Action arbitrarily divides the second DBR mirror 65 of Tamura to allegedly teach the claimed first, second and third regions of the DBR…”. The Examiner responds in that the Examiner has indicated the regions in Tamura in line with the requirements of the Applicant’s regions stated in claim 1. The Applicant’s claim 1 does not define what the first, second and third region require except their relative orientation to each other. The Applicant’s claim 1 does not require any physical characteristics to differentiate the first, second and third regions (i.e. materials or physical structures) and therefore, any portion of the DBR in Tamura can be interpreted as the first, second or third regions. Thus, the Examiner has indicated appropriate portions of the DBR as first, second and third regions in the rejection of claim 1 such that the rejection of amended claim 1 continues to rely on the combination of Tamura and Chung. 
The Examiner points to Applicant’s claim 4 which does characterize the materials in the specific regions such that the first, second and third regions are defined. The Examiner notes that no art rejection has been made for claim 4 as no obvious prior art combination could be formulated when considering both the materials of each region (as required by claim 4) and the orientation of the first, second and third regions (as required by amended claim 1). Therefore, should the Applicant resolve the double patenting rejection with respect to claim 4, and bring in the scope of claim 4 into current claim 1, this subject matter would be allowable.   

Examiner’s Note: The Examiner notes that the double patenting rejection is still pending.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891